Opinion issued October 30, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-16-00726-CV
                             ———————————
                            ONAS JAMAL, Appellant
                                          V.
                     WOODBRIDGE CROSSING, Appellee


         On Appeal from the Harris County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1081258


                           MEMORANDUM OPINION

      Onas Jamal appeals the county court at law’s judgment evicting him from an

apartment and granting possession to appellee Woodbridge Crossing. Reading

Jamal’s briefing liberally, he contends that he was not given a fair trial, requests an

award of $3 million based on an allegation that Woodbridge Crossing threw his
property in a dumpster, complains that the trial court did not address his motion to

appoint counsel, objects that Woodbridge Crossing took possession of the

apartment, and asserts that his act of appealing the judgment should have stopped

his eviction. We affirm.

                                    Background

      Appellant Onas Jamal was a resident of an apartment owned by appellee

Woodbridge Crossing, under the terms of a Texas Apartment Association

Apartment Lease Contract. After Jamal allegedly failed to pay rent, Woodbridge

Crossing posted a notice to vacate on the inside of the apartment door. It then

initiated this eviction suit in justice court. The justice court entered a judgment in

Woodbridge Crossing’s favor, and Jamal appealed for a trial de novo in the county

court at law.

      At trial, Woodbridge Crossing offered evidence to establish the lease

agreement, Jamal’s failure to pay rent, the notice to vacate, the total arrearage, and

attorneys’ fees and costs. Jamal represented himself, and he questioned the

witnesses and presented his case. After Jamal questioned each witness, the judge

asked him whether he had any more questions for the witness, and he answered

that he did not.

      The county court at law entered judgment in Woodbridge Crossing’s favor,

awarding it possession of the apartment on and after September 19, 2016; evicting


                                          2
Jamal; and ordering him to pay the arrearage, attorneys’ fees, and costs. This

appeal followed.

      Initially, the reporter’s record was not timely filed in this court because

Jamal had not made arrangements for payment with the court reporter. But Jamal

had filed a statement of inability to pay costs in the trial court, see TEX. PROP.

CODE § 24.0052(a), and neither the clerk nor any party contested the statement. See

TEX. R. CIV. P. 502.3(d). The trial court also never ordered him to pay costs. See

TEX. R. CIV. P. 145(f). Therefore we permitted the reporter’s record to be filed late,

at no cost to Jamal, and we permitted him to proceed as an indigent. See TEX. R.

CIV. P. 145; TEX. R. APP. P. 20.1(a).

                                        Analysis

      Self-represented litigants must comply with all rules of pleading and

procedure, just as attorneys must. Morris v. Am. Home Mortg. Servicing, Inc., 360
S.W.3d 32, 36 (Tex. App.—Houston [1st Dist.] 2011, no pet.). To apply a different

set of rules to pro se litigants would give them an unfair advantage over litigants

represented by counsel. Id.

      Reading Jamal’s briefing liberally, he first asserts that he was not given a

fair trial. Appellate briefs must contain “clear and concise argument for the

contentions made, with appropriate citations to authorities and to the record.” TEX.

R. APP. P. 38.1(i). Although we must interpret this requirement liberally, Republic


                                           3
Underwriters Insurance Co. v. Mex-Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004), a

brief that does not contain any citations to authorities or to the record for a given

issue forfeits that issue. Abdelnour v. Mid Nat’l Holdings, Inc., 190 S.W.3d 237,

241 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Jamal did not provide any

authorities or reference any portions of the record to support his complaint about

the fairness of the trial. We therefore hold that he inadequately briefed this issue

and, thus, forfeited it. See TEX. R. APP. P. 38.1(i); Powers v. House,

No. 01-15-00051-CV, 2016 WL 888046, at *1–2 (Tex. App.—Houston [1st Dist.]

Mar. 8, 2016, no pet.) (mem. op.) (per curiam).

      Jamal also requests an award of over $3 million based on an allegation that

Woodbridge Crossing threw his property in a dumpster. A party may not be

granted relief in the absence of pleadings to support such relief. See TEX. R. CIV. P.

301; King v. Lyons, 457 S.W.3d 122, 126 (Tex. App.—Houston [1st Dist.] 2014,

no pet.). The record contains no pleadings filed by Jamal. The appellate record

reflects that the only documents he filed in the trial court were a document in

which he appeared to ask for a continuance, a motion detailing his complaints

about the trial that served as his notice of appeal, and a motion to appoint counsel

that is referenced on the docket sheet but that is not contained in the record.

Liberally construing these filings, none of them requested damages for property

thrown in a dumpster. We overrule this issue.


                                          4
      Next, Jamal complains that the trial court did not address his motion to

appoint counsel to represent him. As a prerequisite to presenting a complaint for

appellate review, the record must show that the complaining party made the

complaint to the trial court by a timely request, objection, or motion. TEX. R. APP.

P. 33.1(a). The trial court must either rule on the request, objection, or motion,

expressly or implicitly, or refuse to rule, and the complaining party must object to

the refusal. Id. The record contains no evidence that Jamal received a ruling on his

motion to appoint counsel or that he objected to the court’s refusal to rule. He

therefore has not preserved this issue for our review. See id.; Morrill v. Cisek, 226
S.W.3d 545, 551 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Jamal complains that Woodbridge Crossing took possession of the apartment

and moved his property out of it. He presents no citations to authorities or to the

record to explain why the trial court erred and Woodbridge Crossing did not have

the right to take possession of the apartment and remove his belongings from it

after the entry of final judgment. He therefore has forfeited this argument. See TEX.

R. APP. P. 38.1(i).

      Finally, Jamal asserts that his act of appealing should have stopped his

eviction. Ordinarily, in an eviction suit, a “judgment of a county court may not

under any circumstances be stayed pending appeal unless, within 10 days of the

signing of the judgment, the appellant files a supersedeas bond in an amount set by


                                         5
the county court.” TEX. PROP. CODE § 24.007. There is no indication in the record

of a supersedeas bond to support a stay of the judgment pending appeal, and Jamal

does not identify any supersedeas bond in his briefing.

      Liberally construing Jamal’s briefing, we are unable to discern any further

issues. To the extent any were intended, they lack any citations to authorities or to

the record, so they are forfeited. See TEX. R. APP. P. 38.1(i).

                                     Conclusion

      We affirm the judgment.



                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                           6